Order entered March 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00060-CV

                                 JOSE AGUILAR, Appellant

                                                V.

                                  DAN WILLEMS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03480-A

                                            ORDER
       The reporter’s record is overdue and the court reporter has notified the Court that
appellant has not requested preparation of the reporter’s record. By letter dated February 8,
2019, we instructed appellant to provide, within ten days, notice that he has requested
preparation of the reporter’s record and written verification that he has paid or made
arrangements to pay the reporter’s fee or written documentation that he has been found entitled
to proceed without payment of costs. We cautioned appellant that failure to comply could result
in an order that the appeal be submitted without the reporter’s record. See TEX. R. APP. P.
37.3(c). As of today’s date, appellant has not responded. Accordingly, we ORDER the appeal
submitted without the reporter’s record. See id.
       Appellant shall file his brief on the merits by April 26, 2019.
                                                      /s/    BILL WHITEHILL
                                                             JUSTICE